Citation Nr: 0116177	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for hearing loss in the 
right ear.

4. Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

These matters are returned to the Board of Veterans' Appeals 
(Board) following remand in November 2000, from the United 
States Court of Appeals for Veterans Claims (Court).  The 
appeal originates from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the appellant's claims for service 
connection for a back disorder, a right knee disorder, 
Reiter's syndrome, and hearing loss in the right ear.  The 
veteran timely appealed these matters to the Board.  

In June 1998, the Board denied the appellant's claims for 
service connection for back and right knee disorders, 
Reiter's syndrome, and hearing loss in the right ear; he then 
appealed that decision to the Court.  On November 15, 2000, 
Counsel for the Secretary and Counsel for the appellant filed 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  On November 29, 2000, the Court issued an 
Order, which granted the motion, vacated the Board's June 
1998 decision as to the aforementioned issues, and remanded 
the matters for further proceedings consistent with the Joint 
Motion.


REMAND

In the November 2000 Joint Motion, Counsel for the Secretary 
and Counsel for the appellant agreed that this case must be 
returned to the Board for consideration of the appellant's 
claims in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Upon review of the record and the Joint Motion, 
the Board finds that additional development is necessary for 
resolution of the matters at issue in the Joint Motion; 
hence, a remand of these matters to the RO is warranted.  

The Board notes, specifically, that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the above, and the fact that both the Board and 
the RO found the appellant's claims for service connection 
not well grounded, VA must readjudicate these claims and 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claims for service connection in the context of 
the new law, nor has the appellant had an opportunity to 
prosecute his claims in that context.  Consequently, a remand 
will ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Furthermore, in light of the duties imposed under the Act, 
additional development is necessary.  

Prior to undertaking adjudication of any of the claims, the 
RO should undertake all appropriate notification and 
development action warranted by the Veterans Claims 
Assistance Act of 2000.  This must include obtaining all 
outstanding pertinent medical records, specifically from VA 
facilities or any other governmental entity(ies).  The claims 
file reflects that the appellant has primarily received 
treatment at the VA Medical Centers (VAMC) in Topeka and 
Kansas City, Kansas; all outstanding medical records from 
those facilities must be obtained and associated with the 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the record all outstanding medical records 
from any other source(s) or facility(ies) identified by the 
appellant or his attorney.  

Thereafter, unless the RO determines that sufficient evidence 
has been received to adjudicate any or all of the claims on 
appeal, the RO should arrange for the appellant to undergo VA 
examination to obtain nexus opinions as to the medical 
relationship, if any, between each of the claims on appeal 
(as appropriate) and the veteran's active military service.  
The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the record any notice(s) of the 
examination(s) sent to the appellant.  

While these matters are in remand status, the RO should also 
undertake any other notification and/or development action 
deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Topeka and 
Kansas City VAMCs, as well as from any 
other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, the 
appellant and his representative should 
be notified of that fact and it should 
be noted in the claims file.  The 
appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. Unless the RO determines that evidence 
sufficient to adjudicate any or all of 
the claims on appeal has been 
received, after associating with the 
claims file all outstanding records 
received pursuant to the above-
requested development, the RO should 
arrange for the appellant to undergo 
appropriate VA examination to obtain 
medical opinions as to the 
relationship, if any, between any 
current back disorder, right knee 
disorder, Reiter's syndrome and or 
hearing loss (as appropriate) and the 
appellant's military service.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine 
the veteran.  All indicated studies 
and tests should be completed, and all 
clinical findings should be reported 
in detail.  After examination of the 
appellant, review of his pertinent 
medical history, and consideration of 
sound medical principles, each 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that the diagnosed disorder(s) 
result from disease or injury incurred 
or aggravated during active military 
service.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached, in a typewritten report.

3. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6. After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development and/or notification 
action, the RO should consider the 
claims on appeal in light of all 
pertinent evidence of record and legal 
authority.  If the appellant fails to 
report for any scheduled 
examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655, 
as appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns noted in this REMAND.

7. If any benefits sought on appeal 
continue to be denied, the appellant 
and his attorney must be furnished an 
appropriate supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to comply with the Court's 
Order and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


